     Case 3:21-cv-01614-B Document 47 Filed 08/19/21             Page 1 of 16 PageID 862



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


    BISOUS BISOUS LLC,                           §
                                                 §
          Plaintiffs,                            §
                                                 §
    v.                                           §
                                                 §           C.A. No. 3:21-cv-01614-B
    THE CLE GROUP, LLC,                          §
    BISOU UPTOWN MANAGER, LLC, and               §
    JOHN DOES 1-10,                              §
                                                 §
          Defendants.                            §


               DEFENDANT BISOU UPTOWN MANAGER, LLC’S ANSWER
                   TO PLAINTIFF’S FIRST AMENDED COMPLAINT

         Defendant Bisou Uptown Manager, LLC (“Uptown Manager”) submits the following

Answer and Affirmative Defenses to Plaintiff BISOUS BISOUS LLC’s (“Plaintiff”) First

Amended Complaint for Willful Trademark Infringement and Unfair Competition.               Unless

specifically admitted below, Uptown Manager denies each and every allegation in Plaintiff’s First

Amended Complaint.

                                NATURE OF THIS ACTION 1

         1.     Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 1 of the First Amended Complaint and, therefore, denies the same.

         2.     Denied.

         3.     Denied.

         4.     Denied.



1
  The headings to the First Amended Complaint are not allegations and, therefore, no response is
required. To the extent a response is required, Defendant denies the same.


ORIGINAL ANSWER OF DEFENDANT UPTOWN MANAGER                                       PAGE 1
  Case 3:21-cv-01614-B Document 47 Filed 08/19/21                    Page 2 of 16 PageID 863



       5.      Denied.

                                                PARTIES

       6.      Admitted.

       7.      The allegations in Paragraph 7 of the First Amended Complaint are not directed

towards Uptown Manager and, therefore, no response is required. Defendant denies the allegations

of Paragraph 7 to the extent they are construed to be directed at it.

       8.      Admitted.

       9.      Denied.

                                  JURISDICTION AND VENUE

       10.     Defendant admits that Plaintiff has alleged various federal and state claims but

denies that Plaintiff is entitled to any relief. Defendant admits that this Court has subject matter

jurisdiction over this case pursuant to the Lanham Act and under 28 U.S.C. §§ 1331, 1338(a),

1338(b), and 1367(a) but denies that Plaintiff is entitled to any relief under these statutes. Plaintiff

denies the remaining allegations of Paragraph 10 of the First Amended Complaint.

       11.     The allegations in Paragraph 11 of the First Amended Complaint are not directed

towards Uptown Manager and, therefore, no response is required. Defendant denies the allegations

of Paragraph 11 to the extent they are construed to be directed at it.

       12.     Defendant Uptown Manager admits this Court has personal jurisdiction over it.

Defendant denies it “promotes its services under the infringing BISOU designation to Texas

residents.” Defendant denies the remaining allegations in Paragraph 12 of the First Amended

Complaint.

       13.     Defendant admits that venue is proper in this District. Defendant denies the

remaining allegations in Paragraph 13 of the First Amended Complaint.




ORIGINAL ANSWER OF DEFENDANT UPTOWN MANAGER                                            PAGE 2
  Case 3:21-cv-01614-B Document 47 Filed 08/19/21                   Page 3 of 16 PageID 864



                                   FACTUAL BACKGROUND

                                         BISOUS BISOUS

       14.      Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 14 of the First Amended Complaint and, therefore, denies the same.

       15.      Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 15 of the First Amended Complaint and, therefore, denies the same.

       16.      Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 16 of the First Amended Complaint and, therefore, denies the same.

       17.      Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 17 of the First Amended Complaint and, therefore, denies the same.

       18.      Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 18 of the First Amended Complaint and, therefore, denies the same.

       19.      Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 19 of the First Amended Complaint and, therefore, denies the same.

       20.      Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 20 of the First Amended Complaint and, therefore, denies the same.

       21.      Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 21 of the First Amended Complaint and, therefore, denies the same.

       22.      Defendant admits that Plaintiff is listed as the owner on the following federal

trademark registrations:

             a. Reg. No. 4,811,207, covering “bakery goods, excluding solid chocolate” in Class 30;

             b. Reg. No. 5,120,605, covering “retail bakery shop” in Class 35;

             c. Reg. No. 5,120,606, covering “café and restaurant services” in Class 43;

             d. Reg. No. 4,811,208, covering “bakery goods excluding solid chocolate” in Class 30;


ORIGINAL ANSWER OF DEFENDANT UPTOWN MANAGER                                           PAGE 3
    Case 3:21-cv-01614-B Document 47 Filed 08/19/21                 Page 4 of 16 PageID 865


             e. Reg. No. 5,106,226, covering “retail bakery shop” in Class 35; and

             f. Reg. No. 5,106,227, covering “café and restaurant services” in Class 43.

       Defendant is without information sufficient to admit or deny the remaining allegations

       contained in Paragraph 22 of the First Amended Complaint and, therefore, denies the

       same. 2

       23.       Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 23 of the First Amended Complaint and, therefore, denies the same.

                 CLE’s [Alleged] Controversial Business Practices and Poor Reputation

       24.       The allegations in Paragraph 24 of the First Amended Complaint are not directed

towards Uptown Manager and, therefore, no response is required. Defendant denies the allegations

of Paragraph 24 to the extent they are construed to be directed at it.

       25.       Denied.

       26.       The allegations in Paragraph 26 of the First Amended Complaint are not directed

towards Uptown Manager and, therefore, no response is required. Defendant denies the allegations

of Paragraph 26 to the extent they are construed to be directed at it.

       27.       The allegations in Paragraph 27 of the First Amended Complaint are not directed

towards Uptown Manager and, therefore, no response is required. Defendant denies the allegations

of Paragraph 27 to the extent they are construed to be directed at it.




2
  Because Defendant is without information sufficient to admit or deny the allegations contained
in the First Amended Complaint regarding any “common law rights” that Plaintiff may have to
any marks, Defendant objects to Plaintiff’s contention, reference to, and definition that “Together,
Bisous Bisous’ common law rights and U.S. federal trademark registrations for the above marks
are referenced herein as the ‘BISOUS Marks,’ and, therefore, Defendant denies each allegation
that references or uses the same.


ORIGINAL ANSWER OF DEFENDANT UPTOWN MANAGER                                           PAGE 4
  Case 3:21-cv-01614-B Document 47 Filed 08/19/21                   Page 5 of 16 PageID 866



       28.     The allegations in Paragraph 28 of the First Amended Complaint are not directed

towards Uptown Manager and, therefore, no response is required. Defendant denies the allegations

of Paragraph 28 to the extent they are construed to be directed at it.

       29.     The allegations in Paragraph 29 of the First Amended Complaint are not directed

towards Uptown Manager and, therefore, no response is required. Defendant denies the allegations

of Paragraph 29 to the extent they are construed to be directed at it.

       30.     The allegations in Paragraph 30 of the First Amended Complaint are not directed

towards Uptown Manager and, therefore, no response is required. Defendant denies the allegations

of Paragraph 30 to the extent they are construed to be directed at it.

       31.     The allegations in Paragraph 31 of the First Amended Complaint are not directed

towards Uptown Manager and, therefore, no response is required. Defendant denies the allegations

of Paragraph 31 to the extent they are construed to be directed at it.

       32.     The allegations in Paragraph 32 of the First Amended Complaint are not directed

towards Uptown Manager and, therefore, no response is required. Defendant denies the allegations

of Paragraph 32 to the extent they are construed to be directed at it.

                  Defendants’ [Alleged] Willful Infringement of the BISOUS Marks

       33.     The allegations in Paragraph 33 of the First Amended Complaint are not directed

towards Uptown Manager and, therefore, no response is required. Defendant denies the allegations

of Paragraph 33 to the extent they are construed to be directed at it.

       34.     Denied.

       35.     The allegations in Paragraph 35 of the First Amended Complaint are not directed

towards Uptown Manager and, therefore, no response is required. Defendant denies the allegations

of Paragraph 35 to the extent they are construed to be directed at it.




ORIGINAL ANSWER OF DEFENDANT UPTOWN MANAGER                                      PAGE 5
   Case 3:21-cv-01614-B Document 47 Filed 08/19/21                  Page 6 of 16 PageID 867



        36.       The allegations in Paragraph 36 of the First Amended Complaint are not directed

towards Uptown Manager and, therefore, no response is required. Defendant denies the allegations

of Paragraph 36 to the extent they are construed to be directed at it.

        37.       The allegations in Paragraph 37 of the First Amended Complaint are not directed

towards Uptown Manager and, therefore, no response is required. Defendant denies the allegations

of Paragraph 37 to the extent they are construed to be directed at it.

        38.       The allegations in Paragraph 38 of the First Amended Complaint are not directed

solely towards Uptown Manager and, therefore, to those allegations not directed to Uptown

Manager, no response is required. Defendant denies the remaining allegations of Paragraph 38 of

the First Amended Complaint.

        39.       The allegations in Paragraph 39 of the First Amended Complaint are not directed

towards Uptown Manager and, therefore, no response is required. Defendant denies the allegations

of Paragraph 39 to the extent they are construed to be directed at it.

        40.       Denied.

        41.       The allegations in Paragraph 41 of the First Amended Complaint are not directed

towards Uptown Manager and, therefore, no response is required. Defendant denies the allegations

of Paragraph 41 to the extent they are construed to be directed at it.

        42.       The allegations in Paragraph 42 of the First Amended Complaint are not directed

solely towards Uptown Manager and, therefore, to those allegations, no response is required.

Defendant denies the remaining allegations of Paragraph 42 to the extent they are construed to be

directed at it.

        43.       Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 43 of the First Amended Complaint and, therefore, denies the same.




ORIGINAL ANSWER OF DEFENDANT UPTOWN MANAGER                                       PAGE 6
  Case 3:21-cv-01614-B Document 47 Filed 08/19/21                   Page 7 of 16 PageID 868



       44.      Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 44 of the First Amended Complaint and, therefore, denies the same.

       45.      Denied.

       46.      Denied.

       47.      Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 47 of the First Amended Complaint and, therefore, denies the same.

       48.      Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 48 of the First Amended Complaint and, therefore, denies the same.

       49.      Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 49 of the First Amended Complaint and, therefore, denies the same.

       50.      Denied.

       51.      Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 51 of the First Amended Complaint and, therefore, denies the same.

       52.      Denied.

                                    COUNT 1
                      FEDERAL TRADEMARK INFRINGEMENT
                (SECTION 32 OF THE LANTHAM ACT, 15 U.S.C. § 1114(1))

       53.      Defendant restates and incorporates herein by reference the responses contained in

Paragraphs 1 through 52 of this Answer in response to Paragraph 53 of the First Amended

Complaint.

       54.      Defendant admits that Plaintiff is listed as the owner on the following federal

trademark registrations:

             a. Reg. No. 4,811,207, covering “bakery goods, excluding solid chocolate” in Class 30;

             b. Reg. No. 5,120,605, covering “retail bakery shop” in Class 35;

             c. Reg. No. 5,120,606, covering “café and restaurant services” in Class 43;


ORIGINAL ANSWER OF DEFENDANT UPTOWN MANAGER                                           PAGE 7
  Case 3:21-cv-01614-B Document 47 Filed 08/19/21                   Page 8 of 16 PageID 869


             d. Reg. No. 4,811,208, covering “bakery goods excluding solid chocolate” in Class 30;

             e. Reg. No. 5,106,226, covering “retail bakery shop” in Class 35; and

             f. Reg. No. 5,106,227, covering “café and restaurant services” in Class 43.

       Defendant is without information sufficient to admit or deny the remaining allegations

       contained in Paragraph 54 of the First Amended Complaint and, therefore, denies the same.

       55.      Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 55 of the First Amended Complaint and, therefore, denies the same.

       56.      Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 56 of the First Amended Complaint and, therefore, denies the same.

       57.      The allegations in Paragraph 57 of the First Amended Complaint are not directed

towards Uptown Manager and, therefore, no response is required. Defendant denies the allegations

of Paragraph 57 to the extent they are construed to be directed at it.

       58.      Denied.

       59.      Denied.

       60.      Denied.

       61.      Denied.

       62.      Denied.

       63.      Denied.

                                       COUNT II
                            FEDERAL UNFAIR COMPETITION
                 (SECTION 43(A) OF THE LANTHAM ACT, 15 U.S.C. § 1125(a))

       64.      Defendant restates and incorporates herein by reference the responses contained in

Paragraphs 1 through 63 of this Answer in response to Paragraph 64 of the First Amended

Complaint.




ORIGINAL ANSWER OF DEFENDANT UPTOWN MANAGER                                           PAGE 8
  Case 3:21-cv-01614-B Document 47 Filed 08/19/21                   Page 9 of 16 PageID 870



       65.      Defendant admits that Plaintiff is listed as the owner on the following federal

trademark registrations:

             a. Reg. No. 4,811,207, covering “bakery goods, excluding solid chocolate” in Class

                30;

             b. Reg. No. 5,120,605, covering “retail bakery shop” in Class 35;

             c. Reg. No. 5,120,606, covering “café and restaurant services” in Class 43;

             d. Reg. No. 4,811,208, covering “bakery goods excluding solid chocolate” in Class

                30;

             e. Reg. No. 5,106,226, covering “retail bakery shop” in Class 35; and

             f. Reg. No. 5,106,227, covering “café and restaurant services” in Class 43.

       Defendant is without information sufficient to admit or deny the remaining allegations

contained in Paragraph 65 of the First Amended Complaint and, therefore, denies the same.

       66.      The allegations in Paragraph 66 of the First Amended Complaint are not directed

towards Uptown Manager and, therefore, no response is required. Defendant denies the allegations

of Paragraph 66 to the extent they are construed to be directed at it.

       67.      Denied.

       68.      Denied.

       69.      Denied.

       70.      Denied.

       71.      Denied.




ORIGINAL ANSWER OF DEFENDANT UPTOWN MANAGER                                          PAGE 9
  Case 3:21-cv-01614-B Document 47 Filed 08/19/21                Page 10 of 16 PageID 871



                                COUNT III
              TRADEMARK INFRINGEMENT AND UNFAIR COMPETITION
                        UNDER TEXAS COMMON LAW

       72.      Defendant restates and incorporates herein by reference the responses contained in

Paragraphs 1 through 71 of this Answer in response to Paragraph 72 of the First Amended

Complaint.

       73.      Defendant admits that Plaintiff is listed as the owner on the following federal

trademark registrations:

             a. Reg. No. 4,811,207, covering “bakery goods, excluding solid chocolate” in Class

                30;

             b. Reg. No. 5,120,605, covering “retail bakery shop” in Class 35;

             c. Reg. No. 5,120,606, covering “café and restaurant services” in Class 43;

             d. Reg. No. 4,811,208, covering “bakery goods excluding solid chocolate” in Class

                30;

             e. Reg. No. 5,106,226, covering “retail bakery shop” in Class 35; and

             f. Reg. No. 5,106,227, covering “café and restaurant services” in Class 43.

       Defendant is without information sufficient to admit or deny the remaining allegations

       contained in Paragraph 73 of the First Amended Complaint and, therefore, denies the same.

       74.      Defendant is without information sufficient to admit or deny the allegations

contained in Paragraph 74 of the First Amended Complaint and, therefore, denies the same

       75.      Denied.

       76.      Denied.

       77.      Denied.

       78.      Denied.




ORIGINAL ANSWER OF DEFENDANT UPTOWN MANAGER                                          PAGE 10
  Case 3:21-cv-01614-B Document 47 Filed 08/19/21                  Page 11 of 16 PageID 872



       79.      Denied.

       80.      Denied.

                               COUNT IV
     ORDER FOR EXPRESS ABANDOMENT/REFUSAL OF CLE’S TRADEMARK
                 APPLICATION FOR BISOU CONTINENTAL
            (SECTION 37 OF THE LANTHAM ACT, 15 U.S.C. § 1119)

       81.      Defendant restates and incorporates herein by reference the responses contained in

Paragraphs 1 through 80 of this Answer in response to Paragraph 81 of the First Amended

Complaint.

       82.      The allegations in Paragraph 82 of the First Amended Complaint are not directed

towards Uptown Manager and, therefore, for those allegations, no response is required. Defendant

denies the allegations of Paragraph 82 to the extent they are construed to be directed at it.

       83.      Defendant admits that Plaintiff is listed as the owner on the following federal

trademark registrations:

             a. Reg. No. 4,811,207, covering “bakery goods, excluding solid chocolate” in Class

                30;

             b. Reg. No. 5,120,605, covering “retail bakery shop” in Class 35;

             c. Reg. No. 5,120,606, covering “café and restaurant services” in Class 43;

             d. Reg. No. 4,811,208, covering “bakery goods excluding solid chocolate” in Class

                30;

             e. Reg. No. 5,106,226, covering “retail bakery shop” in Class 35; and

             f. Reg. No. 5,106,227, covering “café and restaurant services” in Class 43.

       Defendant is without information sufficient to admit or deny the remaining allegations

       contained in Paragraph 83 of the First Amended Complaint and, therefore, denies the same.




ORIGINAL ANSWER OF DEFENDANT UPTOWN MANAGER                                          PAGE 11
  Case 3:21-cv-01614-B Document 47 Filed 08/19/21                  Page 12 of 16 PageID 873



       84.     The allegations in Paragraph 84 of the First Amended Complaint are not directed

towards Uptown Manager and, therefore, no response is required. Defendant denies the allegations

of Paragraph 84 to the extent they are construed to be directed at it.

       85.     The allegations in Paragraph 85 of the First Amended Complaint are not directed

towards Uptown Manager and, therefore, no response is required. Defendant denies the allegations

of Paragraph 85 to the extent they are construed to be directed at it.

       86.     The allegations in Paragraph 86 of the First Amended Complaint are not directed

towards Uptown Manager and, therefore, no response is required. Defendant denies the allegations

of Paragraph 86 to the extent they are construed to be directed at it.

       87.     The allegations in Paragraph 87 of the First Amended Complaint are not directed

towards Uptown Manager and, therefore, no response is required. Defendant denies the allegations

of Paragraph 87 to the extent they are construed to be directed at it.

       88.     The allegations in Paragraph 88 of the First Amended Complaint are not directed

towards Uptown Manager and, therefore, no response is required. Defendant denies the allegations

of Paragraph 88 to the extent they are construed to be directed at it.

       89.     The allegations in Paragraph 89 of the First Amended Complaint are not directed

towards Uptown Manager and, therefore, no response is required. Defendant denies the allegations

of Paragraph 89 to the extent they are construed to be directed at it.

                                       PRAYER FOR RELIEF

       These paragraphs set forth the statement of relief request by Plaintiff, to which no response

is required. To the extent that these paragraphs are construed to require a response, Uptown

Manager denies that Plaintiff is entitled to any of the requested relief and denies any allegations




ORIGINAL ANSWER OF DEFENDANT UPTOWN MANAGER                                         PAGE 12
  Case 3:21-cv-01614-B Document 47 Filed 08/19/21                  Page 13 of 16 PageID 874



contained herein. Uptown Manager requests that a take-nothing judgment be entered in its favor

and against Plaintiffs on the entire First Amended Complaint.

                                            DEFENSES

       Subject to the responses above, and without assuming any burden other than that imposed

by operation of law, Defendant alleges and asserts the following defenses in response to the

allegations asserted in the First Amended Complaint, undertaking the burden of proof only as to

those defenses deemed affirmative defenses by law, regardless of how such defenses are

denominated herein. In addition to the defenses described below, subject to the responses above,

Defendant intends to conduct discovery and specifically reserves the right to assert additional

affirmative and other defenses that become known through the course of discovery or otherwise.

                                          FIRST DEFENSE
                                       (Failure to State a Claim)

       Plaintiff’s First Amended Complaint fails to state any claim upon which any relief may be

granted against Defendant.

                                        SECOND DEFENSE
                                  (Invalidity or Improper Issuance)

       Plaintiff’s marks-in-suit are invalid or should not have been issued by the U.S. Patent and

Trademark Office.

                                          THIRD DEFENSE
                                          (Non-Infringement)

       Plaintiff’s marks-in-suit are not infringed by Defendant.

                                         FOURTH DEFENSE
                                          (Unclean Hands)

       Plaintiff’s claims are barred, in whole or in part, because of the doctrine of unclean hands.




ORIGINAL ANSWER OF DEFENDANT UPTOWN MANAGER                                         PAGE 13
  Case 3:21-cv-01614-B Document 47 Filed 08/19/21                      Page 14 of 16 PageID 875



                                              FIFTH DEFENSE
                                        (Failure to Mitigate Damages)

        To the extent Plaintiff alleges that Defendant’s actions have prevented Plaintiff from selling

products related to its business, Plaintiff has failed to mitigate its damages.

                                         SIXTH DEFENSE
            (No Intent to Deceive or Trade upon the Good Will or Reputation of Plaintiff)

        Without any admission by Defendant that Plaintiff’s marks-in-suit are valid or infringed,

Plaintiff has failed to show that Defendant used its mark with the intent to deceive the public or

trade upon the good will or reputation of Plaintiff.

                                           SEVENTH DEFENSE
                                        (No Likelihood of Confusion)

        Without any admission by Defendant that Plaintiff’s marks-in-suit are valid or infringed,

Plaintiff has failed to show any likelihood of confusion by the relevant public.

                                              EIGTH DEFENSE
                                                  (Laches)

        Without any admission by Defendant that Plaintiff’s marks-in-suit are valid or infringed,

Plaintiff’s claims are barred, in whole or in part, because of the doctrine of laches.




ORIGINAL ANSWER OF DEFENDANT UPTOWN MANAGER                                              PAGE 14
 Case 3:21-cv-01614-B Document 47 Filed 08/19/21     Page 15 of 16 PageID 876



Dated: August 19, 2021            Respectfully submitted,

                                  BUETHER JOE & COUNSELORS, LLC

                                  By:    /s/ Kenneth P. Kula
                                         Eric W. Buether
                                         State Bar No. 03316880
                                         Eric.Buether@BJCIPLaw.com
                                         Christopher M. Joe
                                         State Bar No. 00787770
                                         Chris.Joe@BJCIPLaw.com
                                         Kenneth P. Kula
                                         State Bar No. 24004749
                                         Ken.Kula@BJCIPLaw.com

                                         1700 Pacific Avenue
                                         Suite 4750
                                         Dallas, Texas 75201
                                         Telephone:     (214) 730-5660
                                         Facsimile:     (972) 707-1248

                                         ATTORNEYS FOR DEFENDANT
                                         BISOU UPTOWN MANAGER, LLC




ORIGINAL ANSWER OF DEFENDANT UPTOWN MANAGER                          PAGE 15
 Case 3:21-cv-01614-B Document 47 Filed 08/19/21             Page 16 of 16 PageID 877



                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5.1(d) on this 19th day of August, 2021.


                                                  /s/ Kenneth P. Kula
                                                  Kenneth P. Kula




ORIGINAL ANSWER OF DEFENDANT UPTOWN MANAGER                                   PAGE 16
